Title: To George Washington from Robert Purviance, 19 July 1794
From: Purviance, Robert
To: Washington, George


               
                  Sir,
                  Naval Office, Baltimore, 19th July 1794
               
               The death of General Williams which I sincerely regret as a loss to the public necessarily gives to your Excellency the appointment of a successor, Being in the same department I at first thought only of stating my peculiar situation and repeating to you my gratitude for your past kindness to a Young and helpless family, and to have pray’d that you would still further extend your protection to them & me; but it having occurred to me, that in a case like the present, you might with some proofs of the light in which I may be viewed by my fellow Citizens, who have had daily & the best opportunity of Judging of my official conduct, I have inclosed a certificate containing their opinion, Should this testimonial & my past conduct through life and the Office you assigned me meet with your approbation, I shall carry with me to the grave the greatness of the Benefit I hope for in this occasion and leave behind me Children whom I flatter myself will never forget what they owe to their Benefactor. With the most unfeigned respect and veneration, I have the honor to be Sir, Your Most Obedt huml. Serv.,
               
                  R. Purviance
               
             